Citation Nr: 0718861	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-37 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to June 30, 2004 for 
the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1963 to January 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 rating decision of the Indianapolis, Indiana Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for bilateral hearing loss, effective June 
30, 2004.  In March 2006 a Travel Board hearing was held 
before the undersigned; a transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action is required on his part.


REMAND

The Board finds that additional development is needed to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2006).  Specifically, at his March 2006 Travel Board 
hearing, the veteran testified that in 2001 he had filed a 
claim seeking service connection for bilateral hearing loss 
at either the Durham, North Carolina VA Medical Center or 
with the Winston-Salem, North Carolina RO.  See Hearing 
Transcript at 3-5, 6.  Such claim is not associated with the 
veteran's claims file.  The veteran was advised that the 
Board would seek to locate the claim.  

Accordingly, and as an earlier filed claim would have bearing 
on the effective date matter, the case is remanded for the 
following:

1.  The RO should ask the Durham, North 
Carolina VA Medical Center and the 
Winston-Salem, North Carolina RO to 
conduct an exhaustive search for a claim 
seeking service connection for bilateral 
hearing loss filed by the veteran at one 
of those facilities in 2001.  If located, 
the claim should be associated with the 
veteran's claims file.  If it cannot be 
located, it should be so certified for 
the record.   
		
2.  The RO should arrange for any further 
development suggested by the fruit of the 
search.  Then the RO should readjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369, 370 (1999).  This claim must be 
afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




